Title: To George Washington from William Heath, 28 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 28th 1782
                  
                  The enclosed from Capt. Pray came to hand yesterday. The one from
                     Colonel Greaton, covering one from Major Gotchkins this morning at 2 oClock; if
                     the latter account be true, an evacuation of New York may follow, as the Enemy
                     may be collecting their Force to some other point. I shall order the Army to be
                     in readiness to move on the shortest notice, and endeavour to act as occasion
                     may require or circumstances render eligible. I have the honor to be with the
                     greatest respect, Your Excellencys Most Obedient Servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear General
                        Nyack June 26th 1782
                     
                     Last evening a Ship came up to Spetenawel
                        Creek, and came to an anchor near the . all the
                        Heavy Cannons which were taken out of the Works on York Island are on Staten
                        Island. they have Got a Hundred pieces of heavy Cannon mounted in their
                        works at that place.
                     They are fortifing the City on the North River.
                     There is no duty done in the City but what the Militia does.
                     I have not been able to Get papers Since I saw Your Honor. I
                        have the Honor to be with Every Sentiment of Respect your Honrs most Obet
                        Svt
                     
                        Jno. Pray Capt.
                     
                  
                  
                Enclosure
                                    
                     
                        Bergen County June 27 1782
                     
                     Worthy frind by this opportunity I Inform your Honour, that I
                        Learn by a Captin of the Militia of this Quarters who left Newark yesterday
                        that the Brithish have left Stadt Iland Intirely and have destroyed their
                        works it is a report here that the Ennemie mean to make a movement toward
                        Newingland. I hope your Honour will be pleased to let General Heath know
                        this. I have noting more at Present but remain yours, with submission 
                     
                        Joh. Mauritius Goetschius
                        Major of the Militia
                     
                  
                  
                Enclosure
                                    
                     
                        Sr
                        Dobb’s ferry June 27th 1782 4 OClock
                           P.M.
                     
                     I have the honor to Inclose you a Letter that I this moment
                        receiv’d—The Bearer of which Inform’s me that the within nam’d Majr told
                        him, that numbers of the Inhabitants had come off Statten Island, to beg the
                        people not to plunder them—I have hear’d a firing of Cannon the Most part of
                        this Day—I am Dear General Yours Sincerely
                     
                        J. Greaton
                     
                  
                  
               